 Case 7:19-cr-00018-EKD Document 29 Filed 08/18/20 Page 1 of 2 Pageid#: 146




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 UNITED STATES OF AMERICA                   )
                                            )
                                            )   Case No. 7:19-cr-00018
 v.                                         )
                                            )
                                            )
 LINDA VO                                   )


                          UNITED STATES’ MOTION TO SEAL

       The United States, by counsel and pursuant to Rule 49.1 of the Federal Rules of Criminal

Procedure, hereby moves to file Exhibits C, D, and E to its Response in Opposition to Motion for

Compassionate Release, ECF No. 28, under seal. In support of such motion, the Government

states that the specified exhibits contain the defendant’s medical and related personal and

confidential information. Accordingly, no alternative to sealing would be adequate.

                                                    Respectfully submitted,


                                                    THOMAS T. CULLEN
                                                    United States Attorney

Date: August 18, 2020                               /s/Kari Munro
                                                    Assistant United States Attorney
                                                    Va. Bar No. 65770
                                                    United States Attorney’s Office
                                                    P.O. Box 1709
                                                    Roanoke, VA 24008
                                                    Tel. (540) 857-2250
                                                    Fax (540) 857-2614
                                                    Email: kari.munro@usdoj.gov




                                                1
 Case 7:19-cr-00018-EKD Document 29 Filed 08/18/20 Page 2 of 2 Pageid#: 147




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, I electronically filed the foregoing Motion to Seal

with the Clerk of the Court using the CM/ECF system, which will provide notice of such filing to

all counsel of record.

                                             /s/Kari Munro
                                             Kari Munro
                                             Assistant United States Attorney




                                                 2
